Citation Nr: 0215472	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  95-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to retroactive induction, prior to December 1994, 
into Vocational Rehabilitation Training under Chapter 15, to 
include the issue of timeliness of substantive appeal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to June 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision of the 
Vocational and Rehabilitation Training Division of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which determined that the veteran was 
infeasible for a program of vocational rehabilitation 
training.  After the veteran's November 1994 disagreement, 
the RO determined in December 1994 that the veteran was 
entitled to vocational training from December 1, 1994, but 
denied retroactive induction or entitlement due to 
infeasibility.  The veteran refused vocational training and 
continued his disagreement with the previous finding of 
infeasibility.


FINDING OF FACT

The veteran did not submit a timely Substantive Appeal from 
the October 1994 decision denying entitlement to Vocational 
Rehabilitation training due to infeasibility.


CONCLUSION OF LAW

As the veteran failed to submit a timely Substantive Appeal 
to the October 13, 1994 decision denying entitlement to 
vocational rehabilitation training, the Board currently has 
no jurisdiction over the matter and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter date of notice of the 
determination of the agency of original jurisdiction.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA purposes 
is a written notice sent to the claimant's latest address of 
record.  38 C.F.R. § 3.1(q) (2000).

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (2000).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that the formality of perfecting an appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  When an appellant fails to 
file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
The Board shall not entertain an application for review on 
appeal unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal. 38 C.F.R. § 20.200 (2001).

In this case, the veteran was notified of the October 1994 
decision denying vocational rehabilitation training on the 
basis of infeasibility on October 13, 1994.  On November 14, 
1994, the veteran's timely NOD was received by the RO.  On 
December 1, 1994, the veteran was offered Chapter 15 
vocational rehabilitation training benefits effective from 
December 1, 1994.  The veteran refused a rehabilitation plan 
as it did not include retroactive payment to August 1993.  On 
June 27, 1995, the RO issued a Statement of the case (SOC), 
along with a letter explaining his appellate rights and 
responsibilities.  However, the veteran did not file a 
correspondence containing the necessary information for a 
Substantive Appeal within 60 days of the issuance of the SOC 
or within the remainder of the one-year period following the 
date of notification of the October 1994 decision.

In an August 2002 letter, the Board informed the veteran of 
the pertinent law and regulations regarding the submission of 
a timely substantive appeal.  The veteran was informed that 
he and his representative had 60 days to submit additional 
evidence and argument regarding the issue of whether timely 
Substantive Appeal was received.  A copy of the letter was 
sent to the veteran's representative.  See 38 C.F.R. § 
20.203.  

The veteran responded on August 28, 2002, by stating that he 
requested and attended a personal hearing at the RO on 
November 29, 1995 on this issue and was advised that the case 
would be sent to the Board of Veterans' Appeals.  He also 
reported that he was not advised of a step being skipped.  He 
stated that he received a letter from the Board dated March 
5, 1996 stating that his appeal had been received.  In 
support of his statements, the veteran submitted copies of 
letters dated in October and November 1995 and March 1996.  A 
VA letter dated October 18, 1995 advises the veteran that his 
hearing will held on November 7, 1995.  A VA letter dated 
November 8, 1995 apologizes for missing the scheduled hearing 
and advised of a rescheduled hearing for November 29, 1995.  
A March 5, 1996 letter from the Board advised that notice of 
the appeal was received, but that his claims folder had not 
been received at the Board.

As noted by the Board in its March 1996 letter, the veteran's 
claims folder was not physically located at the Board and the 
Board was relying on the RO's statement that an appeal had 
been received.  During the time period due to its large 
caseload, it was the Board's procedure to accept the RO's 
statement of appeal for docketing purposes rather than actual 
receipt of the appeal.  However, without review of the file, 
the timeliness of such appeal could not confirmed.  It is 
well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also, Johnson 
v Brown, 7 Vet. App. 25, 27 (1994) (per curiam).  
Accordingly, a court or tribunal always has authority to 
determine its jurisdiction over a case.   See, Phillips v. 
Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. Hood, 327 
U.S. 678, 66 S.Ct. 773, 90 L.Ed. 939 (1946)); Breslow v. 
Brown, 5 Vet. App. 560, 562 (1993).

The Board concludes that neither the record as a whole nor 
the statement by the veteran provides a basis to conclude 
that the veteran completed his appeal, as required under 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.202, within the noted 
time limits.  There is nothing of record to indicate that the 
veteran did not receive the notification of the decision or 
the statement of the case in 1995.  Additionally, no reason 
for failing to file a timely substantive appeal was advanced 
by the veteran.  Other than the October and November 1995 
letters submitted by the veteran in August 2002, there is no 
other documentation of record with respect to a hearing to 
include a hearing transcript.  However, even acknowledging 
that the veteran appeared at a hearing at the RO on November 
29, 1995, the time period for filing a substantive appeal was 
not met.  Based on the statute and regulations, the veteran 
had one year from October 13, 1994 notification of the denial 
and his procedural and appellate rights and/or 60 days from 
the June 27, 1995 statement of the case.  Here, in order to 
be timely, the veteran's timely substantive appeal should 
have been received by October 14, 1995. In this case, the 
veteran's personal hearing was held more than 30 days after 
the one-year period appeal period ran.  Thus, even if a 
hearing transcript were to be accepted as an appeal, the 
later transcription of a hearing held after October 14, 1995 
would not meet the timeliness requirement.  Cf.  Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (statement of appellant's 
representative at VA hearing, when reduced to writing by 
hearing transcript, meets requirement that notice of 
disagreement be in writing as of date of certification of 
transcript);

Similarly, even if the Board's March 1996 letter were to be 
accepted as evidence that the RO had received a now-missing 
VA Form 9, or its equivalent, at about the same time as the 
date of the letter, a substantive appeal received by the RO 
in March 1996 would not be a timely substantive appeal.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303 
(2001). Accordingly, the Board is without jurisdiction to 
consider the veteran's claim for retroactive induction into 
vocational rehabilitation training under Chapter 15, and his 
appeal will be dismissed.

Finally, the Board notes that the last day for participation 
in the Chapter 15 Vocational Rehabilitation Training program 
was January 31, 2001.  38 U.S.C.A. § 1524 (West 1991 & Supp. 
2002); Veterans Benefits Administration Circular 20-85-10, 
Revised, Change 3, December 8, 1995.

VCAA 

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

However, the Veterans Claims Assistance Act of 2000 does not 
require that assistance be provided to a claimant where there 
is "no reasonable possibility...that such assistance would 
aid in substantiating the claim."  See 38 U.S.C.A. § 
5103A(a)(2) and 38 C.F.R. § 3.159(d).  The Board finds that 
the evidentiary record is sufficient as to the issue of 
timeliness of filing a Substantive Appeal with respect to the 
1994 decision in question, and includes applicable procedural 
documents issued by the RO during that period, and certain 
written correspondence from veteran.  There are no 
contentions or indication that any other documents not of 
record may exist that could be construed as a timely appeal 
of said decision.

In Marsh v. West, 11 Vet. App. 468 (1998), CAVC held that the 
Board must assess its jurisdiction prior to addressing the 
merits of a claim.  It further held, however, that it could 
be prejudicial to the veteran for the Board to address 
jurisdictional questions in the first instance without 
affording an veteran the right to present argument and 
evidence on those questions.  The Board advised the veteran 
of the right to present argument and evidence on the issue of 
whether a timely appeal was received by an August 2002 
letter.  Accordingly, the Board finds that VA has satisfied 
its duties to notify and to assist.  Under the circumstances 
of this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   

ORDER

The claim of entitlement to retroactive induction into 
vocational rehabilitation training under Chapter 15 is 
dismissed in view of the Board's lack of jurisdiction over 
this issue resulting from the absence of a timely filed 
Substantive Appeal.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

